Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/15/2022.
Claims 1-3, 6-10, 13-17, and 20-26 are pending.
Claims 4, 5, 11, 12, 18, and 19 are cancelled.



Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20-26 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method, device and product for wireless networks including Radio Access Networks (RANs) that utilize an Integrated Access Backhaul (IAB) architecture to wirelessly relay traffic between a core network and User Equipment ("UEs") using performance or reliability associated with each base station or node of the RAN, total system bandwidth to maximize network performance.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a device, comprising a particular combination of elements, specifically “identify channel quality scores associated with the set of IAB nodes; identify one or more IAB nodes associated with channel quality scores that exceed a threshold score; determine a fourth measure of throughput used by the one or more IAB nodes for IAB traffic during the first time period, wherein the fourth measure of throughput excludes throughput used by IAB nodes, of the set of IAB nodes, associated with channel quality scores that do not exceed the threshold score; determine a maximum bandwidth for IAB traffic for the first IAB node, based on: the bandwidth capacity associated with the set of IAB nodes, the first measure of total throughput used by the set of IAB nodes for IAB traffic during the first time period, the second measure of total throughput used by the set of IAB nodes for access traffic during the first time period, the third measure of throughput used by the first IAB node for IAB traffic during the first time period, and the fourth measure of throughput; and provide an indication of the maximum bandwidth for IAB traffic to the first IAB node, wherein, based on receiving the indication, the first IAB node enforces the maximum bandwidth for IAB traffic over a second time period.”

Independent claim 8 and 15 also have similar features.

As best understood, methods of claim 1 and 8 are supported by specification Fig. 15, [0089-0093] describing structures.

None of the prior art of references or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8 and 15 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1, 8 and 15 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, independent claims 1, 8 and 15 are allowed for the above reasons.
Dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20-26 being dependent on independent claims 1. 8 and 15, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HUANG et al. (WO 2022154701 A1), describing FREQUENCY DOMAIN RESOURCES FOR IAB
ERICSON  et al. (WO 2022033667 A1), describing ADAPTING INTEGRATED ACCESS AND BACKHAUL NODE CELL COVERAGE
HUANG et al. (WO 2020256606 A1), describing METHODS AND RADIO ACCESS NETWORK NODES OF AN INTEGRATED ACCESS AND BACKHAUL COMMUNICATION NETWORK
Abedini et al. (US 20190289500 A1), describing RESOURCE PARTITIONING BETWEEN ACCESS AND BACKHAUL COMMUNICATION LINKS
Novlan et al. (US 20180092139 A1), describing INITIAL ACCESS AND RADIO RESOURCE MANAGEMENT FOR INTEGRATED ACCESS AND BACKHAUL (IAB) WIRELESS NETWORKS
Roddy et al. (US 20150024771 A1), describing COMMUNICATIONS BASE STATION WITH DECISION FUNCTION FOR DISTRIBUTING TRAFFIC ACROSS MULTIPLE BACKHAULS
PUTHENPURA et al. (US 20140378153 A1), describing METHOD AND APPARATUS FOR PLANNING RADIO FREQUENCY SPECTRUM IN A WIRELESS NETWORK
Maric et al. (US 20140349668 A1), describing SYSTEMS AND METHODS OF BACKHAUL OPTIMIZATION
LOPEZ TOLEDO et al. (US 20130208589 A1), describing METHOD AND SINGLE RADIO STATION FOR MANAGING STATION THROUGHPUTS FROM A WIRELESS MULTIPLE ACCESS POINTS BACKHAUL
Puthenpura et al. (US 20120082115 A1), describing METHOD AND APPARATUS FOR PLANNING RADIO FREQUENCY SPECTRUM IN A FIXED WIRELESS NETWORK
Calvert et al. (US 20090059790 A1), describing CELLULAR COMMUNICATION SYSTEM, APPARATUS AND METHOD FOR MANAGEMENT OF BACKHAUL RESOURCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413